OPINION OF THE COURT — by
Chief Justice TURNER.
This is an action of trespass, which was pending in the circuit court of Madison county. At the- October term, 1830, it was transferred-by con-sentof parties, for trial,, to the circuit court of Warren county; which court, when the case was called, ordered the papers to be remanded to the circuit court.of Madison county, for further proceedings from which it came,.at the next succeeding term of Madison circuit court the court ordered it to be stricken from the docket; whereupon the plaintiff appealed to this court..
We are of opinion that this action is not a.Iocal- action, and that the circuit of Warren county had jurisdiction of the subject matter; that the parties to the suit had a right to consent to have the same there tried; that it was competent for them to consent to the transfer aforesaid, and that that court had no authority to order the papers to be remanded; that after its re-transfer to the Madison circuit court, that court had a right to order it to be stricken from that docket, as it had been legally placed in the Warren circuit court,-and that the judgment of the Madison circuit court be affirmed, at the costs of the defendant. We are further of opinion that the clerk of Madison circuit court shall transfer the papers, together with all the orders of court appertaining thereto, to the Warren circuit court, to be fihere docketed and proceeded, on,- as in other cases..